           8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 1 of 11 - Page ID # 1




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                            Plainti氏                                G悧 NQ&"CVヨ 13
          VS.
                                                      COMPLAINT FOR FORFEITURE二                Ⅳ RE″
 $49,020.00 LttJITED STATES
 CUttNCY,
                            Defendant.



         The United States of America, for its cause of action against the Defendant Property,

pursuant to Rule G(2) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions, states and alleges as follows:

                                          Nature of the Action

         1.     This is an action to forfeit property to the United States for violations of 21 U.S.C.

$ 88r.

                                         The Defendant In Rem

         2. Law enforcement seized $49,020.00 U.S. currency (the Defendant Property) from            a

black 2018 Nissan Altima driven by Keyiana Moore on           April lg,2llg,during a traffic   stop on

Interstate 80 near mile marker 388, in Lancaster County, Nebraska.

         3.     The U.S. Customs and Border Protection (CBP) currently has custody ofthe Defendant

Property in Minneapolis, Minnesota.
                8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 2 of 11 - Page ID # 2




                                         Jurisdiction and Venue

        4.       This Court has subject matter jurisdiction over an action commenced by the United

States pursuant       to 28 U.S.C.   S 1345, and   over an action for forfeiture pursuant to 28U.S.C.

$ 1355(a). This Court also has jurisdiction over this particular action pursuant to 21 U.S.C. $ 881.

        5.       This Court has in rem jurrsdiction over the Defendant Property pursuant to 28 U.S.C.

$ 1355(bX1)(A) because acts or omissions giving rise to the forfeiture occurred in this district.

        6.       Venue is proper in this district pursuant to 28 U.S.C. $ 1355(b)(1XA) because acts or

omissions giving rise to the forfeiture occurred in this district.

                                         Basis for the Forfeiture

        7   .     The Defendant Property is subject to forfeiture pursuant to   2l U. U.S.C. $ 881(a)(6),

which provides for the seizure and forfeiture of all money "furnished or intended to be furnished

by any person in exchange for a controlled substance . . . in violation of this subchapter, all

proceeds traceable to such an exchange, and all moneys . . . used or intended to be used to facilitate

any violation of this subchapter." 21 U.S.C. $ 881(a)(6).

        8.        The Defendant Property is subject to forfeiture pursuant to 21 U.S.C. $ 881(aX6)

because     it   constitutes 1) money, negotiable instruments, securities and other things of value

fumished or intended to be furnished in exchange for a controlled substance in violation of the

Controlled Substances Act,2) proceeds traceable to such an exchange, and/or 3) money, negotiable

instruments and securities used and intended to be used to facilitate a violation of the Controlled

Substances Act.
                                                       つ４
               8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 3 of 11 - Page ID # 3




                                     Facts showing entitlement to relief

           9.       On Friday, April 19, 2019, Lancaster County Sheriffs Deputy Jason Henkel and

Sergeant Jason Mayo, who are part of         a   joint bulk cash smuggling task force, were patrolling

westbound Interstate 80 in Lancaster County Nebraska.

           10.      Deputy Henkel saw two rental vehicles traveling together at approximately 75 miles

per hour with the second vehicle following too closely behind the first vehicle.

           1   1.   The second vehicle, a black 2018 Nissan Altima with Tennessee plates, was

following the first vehicle at .5 seconds distance.

           12.      Deputy Henkel stopped the black Altima near mile marker 388 for following a

vehicle too closely.

           13.      The driver, Keyiana Moore, was the sole occupant of the black Altima.

           14.      During the traffic stop, Moore showed Deputy Henkel her driver's license with an

address in Milwaukee, Wisconsin, along with other            identiffing information, including her

picture, height and weight. See license (redacted), attached as Exhibit 1.

           15.      Moore said that she was driving to California to visit a friend. Moore also said she

was planning on returning to Wisconsin on Tuesday,            April23.

           16.      Moore told Deputy Henkel that the rental agreement for the Altima was in her

phone.

           17.      Deputy Henkel saw that Moore had labored breathing and visible pulse,

demonstrating that she was very nervous.

           18. Moore said she did not have anything illegal or any large amounts of currency in
the car.


                                                         3
            8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 4 of 11 - Page ID # 4




        19.   Deputy Henkel asked Moore what she did for a living and she said she worked at

Spectrum.

        20.   Moore used Deputy Henkel's computer in Henke's patrol car to log into her yahoo

account and showed Deputy Henkel the rental agreement.

        21.   Deputy Henkel asked Moore if she was stopping anywhere, and she said no, she

was only stopping for gas.

        22.   Deputy Henkel asked if she was stopping anywhere such as sleeping at a hotel or    if
she was planning on sleeping in the   car. Moore nodded her head up and down that    she would

sleep in her car.

        23.   Moore was fidgeting with her hands, playing with her cellphone, and fidgeting with

the rental key.

        24.   Moore's fidgeting indicated to Deputy Henkel that she was extremely nervous.

        25.   Moore said that every.thing in the Altima belonged to her.

        26.   Deputy Henkel asked if there were any large amounts of U.S. currency in the

vehicle and she said no.

        27.   As Deputy Henkel and Moore talked, Moore was smiling.

        28.   Deputy Henkel asked if officers could search her vehicle.

        29.   Moore said she did not want to have her vehicle searched.

        30.   Deputy Henkel asked if would Moore mind     if   Sergeant Mayo (who had just arrived

at the scene) could run his dog around the vehicle

        31.   Moore said, "Sure," regarding the dog sniff, nodding her had up and down.

        32.   Moore's smile then turned to a grimace facial expression.


                                                 4
            8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 5 of 11 - Page ID # 5




        33.   Deputy Henkel asked Moore why she did not fly to California and she claimed it

bothered her ears.

        34.   Deputy Henkel than asked Moore if she had flown before and she said no.

        35.   Deputy Henkel further inquired as to how she would know her ears pop if she had

not flown before.

        36.   More claimed her daughter flies to Texas and told her that her ears pop.

        37.   Moore then claimed that she is scared to fly and that is why she does not fly.

        38.   Sergeant Mayo deployed the canine, Bolt, to conduct a sniff for narcotics around

the vehicle. Bolt alerted and indicated to the odor coming from within the car.

        39.   Deputy Henkel and Sergeant Mayo searched the black Altima.

        40.   In the trunk of the black Altima, Deputy Henkel saw clothing on top of a suitcase.

        41.   Moving the suitcase, officers noticed the light weight of the suitcase.

        42.   Deputy Henkel believed such a lightweight suitcase was inconsistent with Moore's

claimed travel plans.

        43. Sergeant May opened the suitcase and found that it was empty except for a large
amount of bundled U.S. currency packaged in plastic bags See photo of suitcase in trunk

containing currency, attached as Exhibit 2.

        44.   The currency smelled strongly of marijuana.

        45.   In addition, officers could smell an overwhelming odor of marijuana emitting from

inside the suitcase itself.

        46.   Also in the trunk, officers found   a bag that contained   only one set of women's

clothing.


                                                    5
          8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 6 of 11 - Page ID # 6



       47.    Deputy Henkel retumed to his patrol car and advised Moore of her Miranda rights.

        48.   After waiving her rights, Moore continued to speak with Deputy Henkel.

        49.   Deputy Henkel asked Moore if it was her money and she said yes.

       50.    Deputy Henkel reminded Moore that he had asked her about money in the vehicle

and that she had denied having money in the vehicle.

       51.    Moore responded saying that Deputy Henkel had asked if there was any large

amounts of money.

       52.    Deputy Henkel asked how much money was in the car.

       53.    Moore laughed and said "a decent amount of money."

       54.    Deputy Henkel asked if she knew how much money was in the vehicle.

       55.    Moore claimed that the amount was, "maybe ten thousand."

       56.    Deputy Henkel countered, telling Moore that there is more than $10,000.

       57.    Moore then said there might be a little bit more (than $10,000).

       58.    Deputy Henkel again asked how much she thought was in the vehicle.

       59.    Moore then said "I didn't count it all."

       60.    When Deputy Henkel explained that, based on his experience and training, there

appeared to be considerably more than $10,000.00 in the suitcase.

       61.    Moore shook her head up and down, looked toward the Altima, and said nothing.

       62.    Moore later asked if Deputy Henkel had counted the money.

       63.    Deputy Henkel again explained that based on the concealment and packaging of the

money, including the clothes on top of the suitcase, the smell of marijuana on the currency and




                                                  6
             8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 7 of 11 - Page ID # 7




suitcase, and his training and experience, he believed that the money was from the sale    of

narcotics.

        64.    Moore did not deny Henkel's statement, except to claim that she was drying her

clothes (by placing them in the trunk on top of the suitcase).

        65.    The clothes found in the trunk of the black Altima on top of the suitcase were dry

when officers searched the trunk and found the clothes and suitcase.

        66.    Moore later said she earned the money from stripping and that she drives "all over"

and strips.

        67.    Moore also said she worked for Spectrum.

        68.    Moore than told Deputy Henkel that she was on medical leave from Spectrum and

that is what she does for a living.

        69.    Deputy Henkel asked her where she stripped.

        70.    Moore said she strips in Milwaukee.

        71.    Moore then claimed she stripped in Chicago.

        72.    Moore then said she strips "all over."

        73.    Moore also said she stripped in Califomia.

        74.    Moore said the odor of marijuana on the currency was from her smoking marijuana

near the money.

        75.    Based on his training and experience, Deputy Henkel knows that for the currency to

have that strong odor,   it must have had direct contact with marijuana.

        76.    Deputy Henkel asked Moore if she claimed the money on her taxes.

        17.    Moore said she just claims money from stripping "at the end of the year."


                                                  7
               8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 8 of 11 - Page ID # 8




          78.      Deputy Henkel attempted to explain that law enforcement was seizing the money

and the Homeland Security Notice of Abandonment form.

          79.      Moore asked what she was supposed to use when she gets "out there."

          80.      Deputy Henkel asked her if she was referring to California and she said yes.

          81   .   Deputy Henkel said that he thought she was just going to visit somebody. Moore

said she planned to go shopping and that she has two kids.

          82.      Moore requested to speak to Deputy Henkel's supervisor so Henkel exited the car

and Sergeant Mayo entered and sat in the driver's seat of Deputy Henkel's patrol car.

          83.      Moore told Sergeant Mayo that she might go to Vegas.

          84.      Sergeant Mayo asked Moore about putting money in a bank account, and Moore

said,   "I don't want them taking my money."

          85.      Sergeant Mayo questioned her on this statement and then she said,       "well I'm    an

educator."

          86.      Sergeant Mayo then asked what is an educator and Moore then said,        "it's   a credit

union."

          87.      During the search of the vehicle, Deputy Henkel found bank cards and a "load and

go" credit card.

          88.      Due to the strong odor of marijuana, Deputy Henkel tested the currency for the

presence of cannabis. The Mistral's test       kit had have   a   positive result for cannabis. The

cuffency must have had direct contact for the positive test result.

          89.      Officers seized the currency.




                                                      8
             8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 9 of 11 - Page ID # 9




submission included a contention that the seized currency was a product of her lawful

employment at "TNT Gentleman's Club, Concentrix, and Spectrum," but the submission did not

include any substantiating documentation. The submission included the following statement:

"the amount of money that I was travelling with was actually $50,000.00,not$49,020.00." In

addition, the submission included a notarized document purporting to "convey 50% of [Moore's]

interest in the $50,000.00 of United States Currency seized" to her attomey.

        107. The Eighth Circuit and the District of Nebraska have found that a large sum of

unexplained currency is "strong evidence" of a drug connection   .   See, e.g., United States v.

$63,530.00 in U.S. Curuency,78l F.3d 949,955 (8th Cir. 2015); United States v. 64,640.00 in

U.S. Curuency,2007 U.S. Dist. LEXIS 39241, *15 (D. Neb.2007).

        108. The Eighth Circuit has stated that nearly $40,000 constitutes    a   "large amount of

cash." United States v. $39,873.00,80 F.3d 317,319 (8th Cir. 1996).

                                            Claim for Relief

        WHEREFORE the United States of America prays the Defendant Property be proceeded

against for forfeiture in accordance with the laws, regulations and rules of this Court; that due

notice be given to all interested parties to appear and show cause why forfeiture should not be

decreed; that the Defendant Property be condemned, as forfeited, to the United States of America

and disposed of according to law and regulations; that the costs of this action be assessed against

the Defendant Property; and for such other and further relief as this Court may deem just and

equitable.
8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 10 of 11 - Page ID # 10



                                      UNITED STATES OF AMERICA,Plaintiff

                                      JOSEPH P.KELLY




                                      Assistant U.S.Attomcy
                                      1620]Dodge Strcct,Suite 1400
                                      0rnaha,NE 68102-1506
                                      Tcl:(402)661-3700
                                      E― mail:alnv.blackbumの usdoi.2ov




                                 う乙
        8:19-cv-00413 Doc # 1 Filed: 09/16/19 Page 11 of 11 - Page ID # 11




                                         \rERIFICATION

        I, Andrew Vincik hereby verify and declare under penalty of perjury that I am a Special
Agent Homeland Security Investigations (HSI) that I have read the foregoing Verified Complaint
in Rem and know the contents thereof, and that the factual matters contained in paragraphs 7
through 107 of the Verified Complaint are ffue to my own knowledge, except that those matters
herein stated to be alleged on information and belief and as to those matters I believe them to be
true.

         The sources of my knowledge and information and the grounds of my belief are the
ofFrcial files and records of the United States, information supplied to me by other law
enforcement officers, as well as my investigation of this case, together with others, as a Special
Agent with Homeland Security Investigations (HSI).

         I hereby verifu and declare under penalty ofperjury that the foregoing is true and correct.

Dated September//``:19

                                                        Andrew Vincik
                                                        Special Agent
                                                        Homeland Security Investigations (HSI)
                                                   つつ
8:19-cv-00413 Doc # 1-1 Filed: 09/16/19 Page 1 of 1 - Page ID # 12




        Ｆ
        ■ 一︶
           ∫ 一〆ノ




                                                                         Ｊ覆ョョヨヨ




                                                                     ト
                                                                     m
                                                                     壼   H
                                                                     X
                                                                     Ш
8:19-cv-00413 Doc # 1-2 Filed: 09/16/19 Page 1 of 1 - Page ID # 13




                                                     固 即
                      8:19-cv-00413 Doc # 1-3 Filed: 09/16/19 Page 1 of 4 - Page ID # 14
            °・                            ″
棚 省 ま 鯰計
  her M.Fedた
                                                                                          ト
                                                                                                                 Joseph   J.   Donnelly
                                                                                                                               Erik Fern
Ch"sto′               o                                                                                          Cameron ltoeger
KathieerS,Pa‖ esen                                                                                             Stephanl M. Bennett
Chad■ 口崚hers                                                                                                         Patricia Wenzl
W::lam角 哺s
Susan M・ Napo‖ tano                                   BERRY LAW                                           H
                                                                                                                   'Seth W. Morrls
                                                                                                              annah Carroll-Altrna n
David TJヽ   :!                                6940'0・ St,Suite 400・ Lincoln,Nebraska 68510
F MatthttAemi                                   Phone(402)466-8444・ Fax C402)4661793                       John SGvens BerrySr.
Justin 3.Liemkianan
                                                            ,Sbem″ a‖ cOm                                  Suzanne D. McNamara
Jerusha LHanc∝ k                                                                                                   -OfCounsel -
Nee:y Fedde                                         u面 ●10“ cesin   omaha and Seward


                                                           June 18,2019




            U.S. Customs and Border Protection
            ATTN: FP&F Officer
            5600 American Boulevard West
            Suite 760
            Bloomington, MN 55437

                               RE:    Case Number:2019351200004401                                                 :
                                              :S49,020.00
                                      Proper句 ′                     UoS.nency                 ｀
                                      Asset Value:$49,020.00
                                      Seizure Date8 0719/2019
                                      Seizllre Place:h the宙 cinity ofMile Marker 391,htrtate 80,Lancaster
                                      County, Nebraska
                                      Owner Name: Moore, Keyiana
                                      Seized From: Moore, Keyiana
                                      Judicial District: Distict of Nebraska
                                                                                                    REc'D FPaF
                                       CLAIM OF II\NOCENT PROPERTY OWNER                             Jυ   ‖192o19
                                                                                                   QS‰&B拙
          To whom it may concern:
                                                                                                                       腑明b.
                      Please   find enclosed a Claim of Innocent Property Owner signed and executed by
          Keyiana Moore.

                                                                         Respectfully submitted,




                                                                               S. Berry



          JB/crh
          Enclosures: Election of         Proceedings - CAFRA Form
                               CAFRA Seized Asset Claim Form
                               Claim of Innocent Property Owner Contesting Forfeiture
                          Assignment
          cf:    Keyiana Moore
                                                                                                                       EXHIBIT
                                                                                                                          3
                          8:19-cv-00413 Doc # 1-3 Filed: 09/16/19 Page 2 of 4 - Page ID # 15




                                                  ヽ︶
                                                                       UPS
                                                                                                                              り ooq6′ ,001
.   l8/L8/ zlrs .t2l'05P Ft.x
                                                                                                                              1



                                                                                                      置
                                                                                                                                      ｀
                                                                                                                              1
                                                                                                                              1




                                                      V                                               J

                                                  EIIECTION OT TR,OCEEDINGS. CAFR^ FORM

              HsrE      lHE ATTAoHED NorIcE oI
                      READ                                            qq3UIP4Ig.ryfgIXlTl,oIlgIg#Il#IP.'                          **t
             VOU F:LL OurTHIS FORM.


                                                                             hs   bear seizcd by Horelaad Seood:y lnvcdiSatioqs
                                                                                                                                under
              I udlrlr.od tftd   pmpcrty ia nlddr I harc rn intcrtq
              ac-n-,u"rzotdssia6togot-                                                                                            :


              Cb*, ONLY      ONE   (t) ofrhc fottoir8             ct<ticc*                                                        ;




              - L- tnmLDSrtEArctsPooNsDDRMrE ilEgElDMoslsfiRATflIr-YDtsf'onE-
              B                                   Try-l'.ddm is @Gh3d- Bv nrking |llb tequc+
                      iffi;.rdrnoiiEffifts:AEiiiiiffi.
                                                                                                                                              "
                      ;A;;         by   id.   I   s   us.c.   $ ear(8xzxB-   ) E!0   9:,'.1[o'   d"


                      ffits#
                      CBp coNidcction cf q,
                      Om.c Ot3oOtcial foUUtt"
                                                          p#; *ttt $e-;;d ti;G8."'*itl t" .*t o 6c uDiEd Std.s A(omqlr;
                                                           ptoccoalrEs'                                               I

                  2
                                    …
              口                                              ト
                          「 “
                      "U―lmd―       V―        `V…        鰤
                                                   b"ddd偽 "
                                              r出― b腱
                      謁 8判 椰 V■む夢il彊壺亜壼螢霊‖
                      qu■     ndtttl響 Ⅲ亜亜亜l亜 驚鯨
                                                    鸞繋」h●盟出棚鋼響J                                       n3粁僣      団α沖
                                                                                                                      “
                                                                                                                          ●r38




                      品 面 葛 面 轟農 颯1じ 耐 同 dintfOreim
                                   R EMEMAVEAWN器                                                                                      d楓
              口
                                    ド ロdhr∞ 01爛 山嘔慟●岬
              ・                                                                                           剛       脚
                      淵  剛  湖  温
                                                              “                                                           明




                                                                        許                             _…                              、
                                                                                                              JUN 1 9 2019

                                                                                                      CuS喘            dσ PЮ   じ
                                                                                                                              い°ぼ
                                                                                                               鳥
                                                                                                               卵01s MN
                                                                                                                                          ￨
                      8:19-cv-00413 Doc # 1-3 Filed: 09/16/19 Page 3 of 4 - Page ID # 16




                                                                              ド
                                                    UPS                                                 0 0oo5/0000
s6/L8/lots   12:05P'x   FAX 11435{3t




                                                                              ︶
                                          し


                                        US CU●TOMSANDBORDERPRO― HON
                                          CAMRA SEIZED EET― MFORM
                 Nb口α  К馘 alla Moore                         島   N山db匡 201935120■ 004401
                                                                 Cr・


                 Ad― ・ 10125 Wtt Kienau Avenuc               TawLOneN● :r414｀ 552‐ 曜
                      綱 略」颯 Ⅵ 53224


                 IMFORTAM: BE SIIRE TO OOIilPITEIE ALL PARIS BELOW.
                 IEIS CT.6IM TIORM MUST BE S[GNE[' BY THE CI.AIMAI{T EIS OR SEA,
                 SEIf,,NOTBY TEE ArI()RNET OROTEER,RDPRESENTATTVBACIING
                 ON BEEAI,F OT THE CTJUMANT.

                 Asaliorizod by 1ilc ti US.C. g 983(a)@)(A), I ro+rcsl tttc Gorcmrat file a
                 onplafut for forliinrc oa &e saized propcrty dcscribod belor

                 PARII
                 tisalt t[eit€os in*tiohpu chin auiderc*.    Include sfiideot hf,omstior b
                idclti& lb iEos, mo[ as sedal nuotcts, nske ald tnodd r$obcrs, airqrfr dl
                nuBtc$, Ehotogrryb* aod r. fortb, A$sct addnioDsl shocts ofpecr if rorc +aoe is
                lrodcd.
                 Pleasc scc attachcd.

                PARTIT

                State you inrecst iu eacl iEm ofppperg lislexl above. Aoach additioral   sheets of   pqet
                if nore space is aeeded-
                 Plcase scc attached.

                PART Itr (AMESTATION ANI' OAXH)

                I atest and declae    udr penaly oJprjtry that the idomation povided in srypon       of
                nry   claio is true and conEt lo.rhe bcst of oy howlcdge ald belief,


                 Kttana M∞ re        _ __
                Nmettntp
                                               酵
                                                                              ︰Ｊ
                                                                              ＝υ
                                                                              ｍ”




                                                                                    19 2019

                     A FALSESTAn― OR CLAIM MAY S副
                 PROS¨     NERITrIE 18 USC.s1001 AND 鋼                          闘        醐     鶏        】
                 ANDIS PUNISHABLE BY A FNEAND UP"FⅣ E YEARS nαRIso…


                                                                          CATT田籠RcvuN● ―         b●   節 :4)
                        8:19-cv-00413 Doc # 1-3 Filed: 09/16/19 Page 4 of 4 - Page ID # 17




                                                                                                        ・ド
oi/ts/raLg       12: O,!PU   FAtr {l{3643:rr.                                                                       00002/0000

    ,ohii.   Scrn Pr.   LLo                                                                                          J鶏由 J晰     ety
    rrrdkx o s:tothrn

                                                                                                                    :調脚嘗悪
    Cl,rlroEAe.lr"Hko
    Itlf,ten s Plueren
    dra(lu^n la.t
    wilerr lbnlt
    $r4 lit NlPell3.m
    Drr.(7.rc[
                                                                                                                   臨1,1訛 踏
                                                6140'(, St" Sulte 4Cn . Lhcoh, l,l€bf.Jla      6351 0
         Mqfia{aern!
                                                                                                                        臨
    F.                                            ,hone (4@) 456€4x . Far (iO2, 46er 7t3
    Judla x
    J€r{tE
                  ernkbdan
             Harl(o.t
             L
                                                                ,sb€nyLt .@m                                       鍔:,鷲_OrcO酬     _
    t{G.tFcdd€                                        Wllh olll<et   h   Ottlaha and Setrard


                                                              Juc        18, 2019



                 U.S. G.rstoms and Border h,otoctioa
                 ATTN: FP&FOfioer
                 5600 American Boulcvard Wcst
                 Suite ?60
                 Bloominstoq MN 55437

                                  RE:   Case Number:2019351200004401
                                        Propetty:S clptl.00U.S.― ●y
                                        爆 et Value:s似 磁 0,00                                                   '
                                        S■ 赳       04/192019
                                            "Dit●
                                        Selzurc Phcc:h“ 宙続 ッofMIo Mater391,htemte 3Q b眠パ鱈
                                        Couty, Nebraska
                                        Owrer Narne Moorg Kef,iana
                                        Sdzed Frrtm: Moorq KeYi"aa
                                        Judicial DisEict Dstsict of Ncbraska

                        CI"AIM OF TNNOCEM PROPERTY OWNER OONTESTING FORFEITURE

                 To whom it may ooncem:

                         I am daiming thc $49,020.00 cash takcn from me in Lincolrl Ncbraska oa Apdl I 9,
                 2019, Thc cash I was traveling rrith was not intendcd for aoy criminal aaivity. This cash wts
                 eamd lau&lly through my emplolmcnt at TNT Genucman's Club, Conccatix, and Spcctnrrir.
                 Furthcr, thc aoount of moncy drd I was Eavelling with was actully S50p00.00 not $49,020{)0.

                 I dcclarg certi!, vcri$ endor strtg rurdcr thc peoalty ofperjury, that thc forcgoing is rue an{
                 corect:
                                                                                                                     !

                         I am thc rightful owner ofscizcd propcrty. I am requesting thst I bc pcmoitted to rcool'er
                         my money immcdiately.

                 Date Executed:                          2枠 8tF

                                                JUN    le    20lg
                 SUBSCMBEDttDSm器
                                                            贈響
                                                                          沢い ay          of至      Lま__

                                                                                                        藤ン?・ 夕 も
                                                                                                                         滲
